DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 8/17/2021 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/8/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
3.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,11 and 15 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1,13 and 17 are respectively U.S. Patent No. 11,122,972 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application correspond to the patented claim as follows:


Instant application 17/404,171
Regarding claim 1, A device for pupil size and/or pupillary reflex assessment in a subject having closed eyelids, the device comprising: a non-inductive light source configured to transmit light to a vitreous cavity of a subject; and a first light detector configured to detect a portion of the transmitted light exiting a first pupil of the subject through a closed eyelid, a second light detector configured to detect a portion of the transmitted light exiting second pupil of the subject through a closed eyelid, wherein the non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1400 nm.
Regarding claim 11, a method  for determining pupil size of a subject having closed eyelids, the method comprising; transmitting light having a wavelength in a range of 750 nm-1400 nm toward a vitreous cavity of the subject using one or more light sources; detecting, using one or more light detectors, a portion of the transmitted light exiting the subject's pupil through the subject's closed eye. 
Regarding claim 15. A platform unit configured to be worn and/or positioned on the subject's head, such that at least part of said platform unit is positioned in front of the subject's eyes; wherein said platform unit comprises one or more non-inductive light sources, and one or more light detectors; wherein said platform unit is sized and shaped to prevent penetration of light; wherein said non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1400 nm.  
U.S.Patent No. 11,1292,972 B2
 Regarding claim 1, A device for pupil size and/or pupillary reflex assessment in a subject having closed eyelids, the device comprising: one or more light sources configured to transmit light toward a vitreous cavity of the subject; and one or more detectors configured to detect a portion of the transmitted light exiting the subject's pupil through the closed eye; wherein the one or more light source comprises a non-inductive light source and/or a reflex inductive light source, wherein said non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1000 nm and wherein said inductive light source is configured to transmit light having a wavelength in a range of 400 nm-700 nm.
 Regarding claim 13, A method for determining pupil size of a subject having closed eyelids, the method comprising; transmitting light having a wavelength in a range of 750 nm-1000 nm toward a vitreous cavity of the subject using one or more light sources; detecting, using one or more light detectors, a portion of the transmitted light exiting the subject's pupil through the subject's closed eye; 
Wherein the one or more light source comprises a non-inductive light source and /or reflex inductive light source, wherein said non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1000 nm and wherein said inductive light source is configured to transmit light having a wavelength in a range of 400 nm-700 nm.
 Regarding claim 17, A platform unit configured to be worn and/or positioned on the subject's head, such that at least part of said platform unit is positioned in front of the subject's eyes; wherein said platform unit comprises one or more non-inductive light sources, one or more inductive light sources and/or one or more light detectors; wherein said platform unit is sized and shaped to prevent penetration of light; wherein said non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1000 nm and wherein said inductive light source is configured to transmit light having a wavelength in a range of 400 nm-700 nm.

Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1,5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (5,777,719) in view of Achilefu (2014/0340287 A1).
 Regarding claim 1,  Williams et al discloses (refer to figure 1) a device (column 5, lines 12-15)  for pupil size (figures 3a and 3d)  and/or pupillary reflex assessment in a subject having closed eyelids (100) , the device comprising: a non-inductive light source (102) (i.e.,  using electrodes)  configured to transmit light to a vitreous cavity of a subject; and a first light detector (146)  configured to detect a portion of the transmitted light exiting a first pupil of the subject through a closed eyelid (100) , a second light detector (146) configured to detect a portion of the transmitted light exiting second pupil of the subject through a closed eyelid (100) (column 4, lines 10-35). 
Williams et al discloses all of the claimed limitations except wherein the non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1400 nm.  
However, Achilefu et al discloses the non-inductive light source (i.e., using electrode) is configured to transmit light having a wavelength in a range of 750 nm-1400 nm (paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1400 nm in to the Williams device for the purpose of create hybrid image in to the device as taught by Achilefu (paragraph 0007). 
Regarding claim 5, Williams discloses wherein said one or more detectors is a digital camera (146), configured to image the subject's pupil through the subject's closed eye (column 4, line 43).  
Regarding claim 6, Williams discloses wherein said digital camera is a charge-coupled device (CCD)  (146) or a complementary metal oxide semiconductor (CMOS) (column 4, line 43).  
Regarding claim 7, Williams discloses further comprising a processor (150) configured to determine the subject's pupil size, based on an image analysis of at least one image obtained from the digital camera (146) , wherein the image analysis comprises segmentation of the image to extract an area and/or contour and/or shape of the subject's pupil.  
Regarding claim 8, Williams discloses wherein the pupil size (5)  and/or the pupillary reflex is determined separately for each pupil (5)  and wherein said processor is further configured to compare the sizes of each of the subject's pupils and/or the pupillary reflex of each pupil.  
Regarding claim 9, William discloses   wherein said processor (150) is further configured to compare the determined pupil size (5) and/or the pupillary reflex to a baseline pupil size and/or a baseline pupillary reflex or to the subject's previously determined pupil size and/or pupillary reflex.  
Regarding claim 10, William discloses wherein said processor (150)  is further configured to trigger an alarm if an abnormal pupil size and/or an abnormal pupillary (5) reflex is detected.  
Regarding claim 11, Williams et al discloses (refer to figure 1) a method (column 5, lines 12-15)  for determining pupil size (figures 3a and 3d) of a subject having closed eyelids (100), the method comprising; transmitting light having a wavelength in a range of 750 nm-1400 nm toward a vitreous cavity of the subject using one or more light sources; detecting, using one or more light detectors (146), a portion of the transmitted light exiting the subject's pupil through the subject's closed eye. 
 Williams et al discloses all of the claimed limitations except wherein the non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1400 nm.  
However, Achilefu et al discloses the non-inductive light source (i.e., using electrode) is configured to transmit light having a wavelength in a range of 750 nm-1400 nm (paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1400 nm in to the Williams device for the purpose of create hybrid image in to the device as taught by Achilefu (paragraph 0007). 
Regarding claim 12, Williams discloses further comprising determining the subject's pupil size (5) , based on image analysis of at least one image obtained from the one or more detector, wherein the one or more light source (102) comprises a non- inductive light source and/or a reflex inductive light source.  
Regarding claim 14, William discloses further comprising comparing the determined pupil size and/or the pupillary reflex to a baseline pupil size and/or a baseline pupillary reflex or comparing the determined pupil size(5)  and/or the pupillary reflex to the subject's previously determined pupil size and/or pupillary reflex.  
Claim(s) 15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (5,777,719) in view of Achilefu (2014/0340287 A1) further in view of Samec et al (2016/0270656 A1).
Regarding claim 15, Williams et al discloses (refer to figure 1)  (column 5, lines 12-15) configured to be worn and/or positioned on the subject's head, such that at least part of  platform unit is positioned in front of the subject's eyes; wherein  platform unit comprises one or more non-inductive light sources (102) , and one or more light detectors (146); wherein said platform unit is sized and shaped to prevent penetration of light (102). 
Williams et al discloses all of the claimed limitations except wherein the non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1400 nm.  
However, Achilefu et al discloses the non-inductive light source (i.e., using electrode) is configured to transmit light having a wavelength in a range of 750 nm-1400 nm (paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1400 nm in to the Williams device for the purpose of create hybrid image in to the device as taught by Achilefu (paragraph 0007). 
Williams et al  in view of Achilefu discloses all of the claimed limitations except  a platform unit.
However, Samec et al discloses a platform unit (64) configured to be warn and positioned on the subject's head and at least part of platform unit (64) is positioned in front of the subject's eyes( figure 5, paragraph 1851).
It  would have been obvious to one of ordinary skill in the art at the time invention was made to  provide  a platform unit  and at least part of platform unit is positioned in front at the subject's eyes in ta the Williams et al in view of Achilefu et al device for the purpose augmented reality display is configured to direct images to an eye of the user as taught by Samec (paragraph 0008).
Regarding claim 17, Williams discloses wherein said one or more non-inductive light sources (102) comprise at least two non-inductive light sources positioned on said platform unit in such manner that light emitted by the two non-inductive light sources is transmitted through the subject's temples, when the platform unit is worn and/or positioned on the subject's head.  
Regarding claim 18, combination of Williams et al, Achilefu and further in view of Samec et al Williams discloses, wherein the platform unit is in the form of eye-glasses.  
Allowable Subject Matter
5.  Claims 2-4 , 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:  further comprising transmitting inductive light having a wavelength in a range of 400 nm-700 nm through the subject's closed eyelid to the subject's eye, thereby inducing a pupillary reflex; transmitting non-inductive light toward the vitreous cavity of the subject; imaging the subject's eye in response to the inducing of the pupillary reflex; and determining the subject's pupil size and/or pupillary reflex based on a comparison of the pupil size determined before and after inducing the pupillary reflex and further comprising one or more inductive light sources configured to emit light having a wavelength in a range of 400 nm-700 nm towards the first and second pupils and   
wherein the reflex inductive light source is configured to transmit light through the subject's eyelid to the subject's eyes, thereby inducing a pupillary reflex and wherein the processor is further configured to determine the subject's pupillary reflex functioning based on a comparison of the pupil size determined before and after inducing the pupillary reflex and  processor is configured to determine the subject's pupil size and/or pupillary reflex periodically and/or continuously and further comprising one or more inductive light sources positioned on the platform unit such that inductive light having a wavelength in a range of 400 nm-700 nm is transmitted toward the subject's closed eye, when the subject is wearing the platform unit.  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/1/2022